
	

113 S743 : Marketplace Fairness Act of 2013
U.S. Senate
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		113th CONGRESS
		1st Session
		S. 743
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 20, 2013
			Referred to the Committee on the Judiciary
		
		AN ACT
		To restore States' sovereign rights to
		  enforce State and local sales and use tax laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marketplace Fairness Act of
			 2013.
		2.Authorization to require collection of
			 sales and use taxes
			(a)Streamlined sales and use tax
			 agreementEach Member State
			 under the Streamlined Sales and Use Tax Agreement is authorized to require all
			 sellers not qualifying for the small seller exception described in subsection
			 (c) to collect and remit sales and use taxes with respect to remote sales
			 sourced to that Member State pursuant to the provisions of the Streamlined
			 Sales and Use Tax Agreement, but only if any changes to the Streamlined Sales
			 and Use Tax Agreement made after the date of the enactment of this Act are not
			 in conflict with the minimum simplification requirements in subsection (b)(2).
			 A State may exercise authority under this Act beginning 180 days after the
			 State publishes notice of the State’s intent to exercise the authority under
			 this Act, but no earlier than the first day of the calendar quarter that is at
			 least 180 days after the date of the enactment of this Act.
			(b)AlternativeA
			 State that is not a Member State under the Streamlined Sales and Use Tax
			 Agreement is authorized notwithstanding any other provision of law to require
			 all sellers not qualifying for the small seller exception described in
			 subsection (c) to collect and remit sales and use taxes with respect to remote
			 sales sourced to that State, but only if the State adopts and implements the
			 minimum simplification requirements in paragraph (2). Such authority shall
			 commence beginning no earlier than the first day of the calendar quarter that
			 is at least 6 months after the date that the State—
				(1)enacts
			 legislation to exercise the authority granted by this Act—
					(A)specifying the
			 tax or taxes to which such authority and the minimum simplification
			 requirements in paragraph (2) shall apply; and
					(B)specifying the
			 products and services otherwise subject to the tax or taxes identified by the
			 State under subparagraph (A) to which the authority of this Act shall not
			 apply; and
					(2)implements each
			 of the following minimum simplification requirements:
					(A)Provide—
						(i)a
			 single entity within the State responsible for all State and local sales and
			 use tax administration, return processing, and audits for remote sales sourced
			 to the State;
						(ii)a
			 single audit of a remote seller for all State and local taxing jurisdictions
			 within that State; and
						(iii)a
			 single sales and use tax return to be used by remote sellers to be filed with
			 the single entity responsible for tax administration.
						A State
			 may not require a remote seller to file sales and use tax returns any more
			 frequently than returns are required for nonremote sellers or impose
			 requirements on remote sellers that the State does not impose on nonremote
			 sellers with respect to the collection of sales and use taxes under this Act.
			 No local jurisdiction may require a remote seller to submit a sales and use tax
			 return or to collect sales and use taxes other than as provided by this
			 paragraph.(B)Provide a uniform
			 sales and use tax base among the State and the local taxing jurisdictions
			 within the State pursuant to paragraph (1).
					(C)Source all remote
			 sales in compliance with the sourcing definition set forth in section
			 4(7).
					(D)Provide—
						(i)information
			 indicating the taxability of products and services along with any product and
			 service exemptions from sales and use tax in the State and a rates and boundary
			 database;
						(ii)software free of
			 charge for remote sellers that calculates sales and use taxes due on each
			 transaction at the time the transaction is completed, that files sales and use
			 tax returns, and that is updated to reflect rate changes as described in
			 subparagraph (H); and
						(iii)certification
			 procedures for persons to be approved as certified software providers.
						For
			 purposes of clause (iii), the software provided by certified software providers
			 shall be capable of calculating and filing sales and use taxes in all States
			 qualified under this Act.(E)Relieve remote
			 sellers from liability to the State or locality for the incorrect collection,
			 remittance, or noncollection of sales and use taxes, including any penalties or
			 interest, if the liability is the result of an error or omission made by a
			 certified software provider.
					(F)Relieve certified
			 software providers from liability to the State or locality for the incorrect
			 collection, remittance, or noncollection of sales and use taxes, including any
			 penalties or interest, if the liability is the result of misleading or
			 inaccurate information provided by a remote seller.
					(G)Relieve remote
			 sellers and certified software providers from liability to the State or
			 locality for incorrect collection, remittance, or noncollection of sales and
			 use taxes, including any penalties or interest, if the liability is the result
			 of incorrect information or software provided by the State.
					(H)Provide remote
			 sellers and certified software providers with 90 days notice of a rate change
			 by the State or any locality in the State and update the information described
			 in subparagraph (D)(i) accordingly and relieve any remote seller or certified
			 software provider from liability for collecting sales and use taxes at the
			 immediately preceding effective rate during the 90-day notice period if the
			 required notice is not provided.
					(c)Small seller
			 exceptionA State is authorized to require a remote seller to
			 collect sales and use taxes under this Act only if the remote seller has gross
			 annual receipts in total remote sales in the United States in the preceding
			 calendar year exceeding $1,000,000. For purposes of determining whether the
			 threshold in this section is met, the gross annual receipts from remote sales
			 of 2 or more persons shall be aggregated if—
				(1)such persons are
			 related to the remote seller within the meaning of subsections (b) and (c) of
			 section 267 or section 707(b)(1) of the Internal Revenue Code of 1986;
			 or
				(2)such persons have
			 1 or more ownership relationships and such relationships were designed with a
			 principal purpose of avoiding the application of these rules.
				3.Limitations
			(a)In
			 generalNothing in this Act shall be construed as—
				(1)subjecting a
			 seller or any other person to franchise, income, occupation, or any other type
			 of taxes, other than sales and use taxes;
				(2)affecting the
			 application of such taxes; or
				(3)enlarging or
			 reducing State authority to impose such taxes.
				(b)No effect on
			 nexusThis Act shall not be construed to create any nexus or
			 alter the standards for determining nexus between a person and a State or
			 locality.
			(c)No effect on
			 seller choiceNothing in this Act shall be construed to deny the
			 ability of a remote seller to deploy and utilize a certified software provider
			 of the seller's choice.
			(d)Licensing and
			 regulatory requirementsNothing in this Act shall be construed as
			 permitting or prohibiting a State from—
				(1)licensing or
			 regulating any person;
				(2)requiring any
			 person to qualify to transact intrastate business;
				(3)subjecting any
			 person to State or local taxes not related to the sale of products or services;
			 or
				(4)exercising
			 authority over matters of interstate commerce.
				(e)No new
			 taxesNothing in this Act shall be construed as encouraging a
			 State to impose sales and use taxes on any products or services not subject to
			 taxation prior to the date of the enactment of this Act.
			(f)No effect on
			 intrastate salesThe provisions of this Act shall apply only to
			 remote sales and shall not apply to intrastate sales or intrastate sourcing
			 rules. States granted authority under section 2(a) shall comply with all
			 intrastate provisions of the Streamlined Sales and Use Tax Agreement.
			(g)No effect on
			 Mobile Telecommunications Sourcing ActNothing in this Act shall
			 be construed as altering in any manner or preempting the Mobile
			 Telecommunications Sourcing Act (4 U.S.C. 116–126).
			4.Definitions and
			 special rulesIn this
			 Act:
			(1)Certified
			 software providerThe term certified software
			 provider means a person that—
				(A)provides software
			 to remote sellers to facilitate State and local sales and use tax compliance
			 pursuant to section 2(b)(2)(D)(ii); and
				(B)is certified by a
			 State to so provide such software.
				(2)Locality;
			 localThe terms locality and local
			 refer to any political subdivision of a State.
			(3)Member
			 StateThe term Member State—
				(A)means a Member
			 State as that term is used under the Streamlined Sales and Use Tax Agreement as
			 in effect on the date of the enactment of this Act; and
				(B)does not include
			 any associate member under the Streamlined Sales and Use Tax Agreement.
				(4)PersonThe
			 term person means an individual, trust, estate, fiduciary,
			 partnership, corporation, limited liability company, or other legal entity, and
			 a State or local government.
			(5)Remote
			 saleThe term remote sale means a sale into a State,
			 as determined under the sourcing rules under paragraph (7), in which the seller
			 would not legally be required to pay, collect, or remit State or local sales
			 and use taxes unless provided by this Act.
			(6)Remote
			 sellerThe term remote seller means a person that
			 makes remote sales in the State.
			(7)SourcedFor
			 purposes of a State granted authority under section 2(b), the location to which
			 a remote sale is sourced refers to the location where the product or service
			 sold is received by the purchaser, based on the location indicated by
			 instructions for delivery that the purchaser furnishes to the seller. When no
			 delivery location is specified, the remote sale is sourced to the customer's
			 address that is either known to the seller or, if not known, obtained by the
			 seller during the consummation of the transaction, including the address of the
			 customer's payment instrument if no other address is available. If an address
			 is unknown and a billing address cannot be obtained, the remote sale is sourced
			 to the address of the seller from which the remote sale was made. A State
			 granted authority under section 2(a) shall comply with the sourcing provisions
			 of the Streamlined Sales and Use Tax Agreement.
			(8)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
			 States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and
			 any other territory or possession of the United States, and any tribal
			 organization (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)).
			(9)Streamlined sales and use tax
			 agreementThe term
			 Streamlined Sales and Use Tax Agreement means the multi-State
			 agreement with that title adopted on November 12, 2002, as in effect on the
			 date of the enactment of this Act and as further amended from time to
			 time.
			5.SeverabilityIf any provision of this Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such to any person or circumstance shall not be affected
			 thereby.
		6.PreemptionExcept as otherwise provided in this Act,
			 this Act shall not be construed to preempt or limit any power exercised or to
			 be exercised by a State or local jurisdiction under the law of such State or
			 local jurisdiction or under any other Federal law.
		
	
		
			Passed the Senate
			 May 6, 2013.
			Nancy Erickson,
			Secretary
		
	
